This “Corrected Notice of Allowability” is being mailed in view of IDS filed 5/9/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims  3, 6-9, 12-15, 18-20, 22, 24, and 26-29 are presented for examination.
Claims 3, 7, 9, 13, 15 and 19 are amended. 

Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 11 paragraphs 4 – page 17, filed November 15, 2021, with respect to claims 3, 6-9, 12-15, 18-20, 22, 24, and 26-29 have been fully considered and are persuasive. The 35 U.S.C. 103 rejections of claims 3, 6-9, 12-15, 18-20, 22, 24, and 26-29 have been withdrawn.

Allowable Subject Matter
Claim(s) 3, 6-9, 12-15, 18-20, 22, 24, and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 3, 6-9, 12-15, 18-20, 22, 24, and 26-29  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9 and 15 … the first OFDM symbol comprises a first primary synchronization signal, the second OFDM symbol comprises a first secondary synchronization signal, the third OFDM symbol comprises the first primary synchronization signal and the fourth OFDM symbol comprises a second secondary synchronization signal; determining a first identifier based on the first primary synchronization signal; determining a second identifier based on one of the first secondary synchronization signal and the second secondary synchronization signal; and determining a cell identifier based on the first identifier and the second identifier, wherein: the first secondary synchronization signal and the second secondary synchronization signal are different, the first OFDM symbol comprising the first primary synchronization signal and the -2-Docket No. SLO1.ET008C6Application No. 16/114,224 Reply to Office Action of May 14, 2021 second OFDM symbol comprising the first secondary synchronization signal are last two OFDM symbols of the first unit, and the third OFDM symbol comprising the first primary synchronization signal and the fourth OFDM symbol comprising the second secondary synchronization signal are last two OFDM symbols of the second unit, the first OFDM symbol comprises a first set of subcarriers ranging from a first subcarrier to a second subcarrier and the second OFDM symbol comprises a second set of subcarriers ranging from a third subcarrier to a fourth subcarrier; the first primary synchronization signal occupies the first set of subcarriers and the first secondary synchronization signal occupies the second set of subcarriers; and both the first subcarrier and the third subcarrier occupy a first frequency and both the second subcarrier and fourth subcarrier occupy a second frequency.… and in combination with other limitations recited as specified in claims 3, 9, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Onggosanusi et al. (US Pub.: 2008/0019350) discloses a method of operating a base station transmitter. In one embodiment, the method includes providing a cellular downlink synchronization signal having primary and secondary portions, wherein the primary portion is common for all cells and the secondary portion is cell-specific and transmitting the cellular downlink synchronization signal. In another embodiment, the method includes providing a cellular downlink synchronization signal having primary and secondary portions wherein the primary portion employs a corresponding one of a plurality of different primary signals allocated to adjoining transmission cells. The method also includes further providing cell-specific information in the secondary portion and transmitting the cellular downlink synchronization signal. The present invention also provides a method of operating user equipment. The method includes receiving a cellular downlink synchronization signal having primary and secondary portions wherein the secondary portion provides cell-specific parameters and identifying and extracting the secondary portion.
Cai et al. (US Pub. No.: 2006/0062196) discloses techniques for fast cell search, selection and reselection for wireless communication systems such as OFDM or OFDMA communication systems. In various implementations of the described techniques, downlink subframes from base stations to mobile stations are designed to include information in form of preambles or post-ambles in one or more downlink subframes to facilitate cell search at receiving mobile stations at high speeds. The described preambles and post-ambles may also be used to improve the accuracy of signal synchronization in time and frequency.
Akita et al. (US Pub. No.: 2007/0183306) discloses a method and apparatus is provided for transmitting an orthogonal frequency domain multiple access (OFDMA) signal including a synchronization channel signal transmitted within a localized portion of a bandwidth of the OFDMA signal (818), the synchronization channel signal having predetermined time domain symmetry within the localized portion of the bandwidth (816). The synchronization channel signal enables an initial acquisition and cell search method with low computational load which provides OFDMA symbol timing detection and frequency error detection by differential processing of sequence elements of the synchronization channel signal (1112) and frame boundary detection and cell specific information detection (1114) in an OFDMA system supporting multiple system bandwidths, both synchronized and un-synchronized systems, a large cell index and an OFDMA symbol structure with both short and long cyclic prefix length. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469